 



Exhibit 10.4
FIRST AMENDMENT TO
COOPER INDUSTRIES, LTD.
AMENDED AND RESTATED
DIRECTORS’ RETAINER FEE STOCK PLAN
(April 1, 2003 Restatement)
WHEREAS, the Company maintains the Cooper Industries, Ltd. Amended and Restated
Directors’ Retainer Fee Stock Plan (the “Plan”); and
WHEREAS, the Company’s Board of Directors has approved amending the Plan
provisions that define how to determine the fair market value of the Company’s
stock for awards made under the Plan;
RESOLVED, effective as of February 14, 2007, Section 2.14 of the Plan is hereby
amended in its entirety to read as follows:
“Fair Market Value” of a share of Common Stock, as of any date, means the
closing sales price of a share of Common Stock as reported on the Stock Exchange
on the applicable date, or if no sales of Common Stock were made on the Stock
Exchange on that date, the closing price as reported on the Stock Exchange for
the preceding day on which sales of Common Stock were made.
Executed as of this 14th day of February 2007.
COOPER INDUSTRIES, LTD.

         
By:
       /s/ James P. Williams    
 
 
 
     James P. Williams    
 
       Senior Vice President    
 
       Human Resources    

 